Citation Nr: 0838974	
Decision Date: 11/12/08    Archive Date: 11/20/08

DOCKET NO.  03-36 181	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

Entitlement to service connection for a prostate disorder.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

S. Higgs, Counsel







INTRODUCTION

The veteran served on active duty from July 1977 to January 
1989.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a rating decision dated in November 2002 by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Columbia, South Carolina.

This case was the subject of an October 2004 hearing before 
the undersigned Veterans Law Judge.  In February 2005, the 
Board reopened the veteran's previously denied claim for 
service connection for a prostate disorder, and remanded the 
claim for further development and adjudication.  After such 
development and adjudication was conducted, the case was 
returned to the Board, and in a June 2006 decision the Board, 
among other actions taken, denied entitlement to service 
connection for a prostate disorder. 

In a June 2008 memorandum decision, the Court of Appeals for 
Veterans Claims (Court) affirmed that part of the June 2006 
Board decision that assigned an increased rating of 10 
percent rating for bilateral pes planus, but vacated the 
Board's June 2006 decision to the extent it denied service 
connection for a prostate disorder and returned the issue to 
the Board for reajducation.  The below action is directed in 
view of the Court's decision.


FINDINGS OF FACT

1.  The service treatment records do not contain a diagnosis 
of or support a finding of chronic prostatitis; the veteran's 
in-service prostatitis is indicated by a medical professional 
to have resolved with no complications and no sequelae.

2.  Competent medical evidence shows that the veteran's 
current prostate disorder is benign prostate hypertrophy that 
did not begin during service and is not related to any 
incident of service.  


CONCLUSION OF LAW

A prostate disorder was not incurred in or aggravated by 
active service, nor may it be presumed to have been incurred 
or aggravated therein.  38 U.S.C.A. §§ 1131, 5107 (West 
2002); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309(a) (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 
3.159 and 3.326(a) (2007).  

Notice

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 
Vet. App. 183 (2002).  Proper VCAA notice as originally 
construed must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; (3) that the 
claimant is expected to provide; and (4) must ask the 
claimant to provide any evidence in her or his possession 
that pertains to the claim in accordance with 38 C.F.R. 
§ 3.159(b)(1).  However, element (4), the requirement of 
requesting that the claimant provide any evidence in his 
possession that pertains to the claim, was eliminated by the 
Secretary during the course of this appeal.  See 73 Fed. Reg. 
23353 (as it amends § 3.159(b)(1), effective May 30, 2008).

On March 3, 2006, the United States Court of Appeals for 
Veterans Claims (Court) issued its decision in the 
consolidated appeal of Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).  The Court in Dingess/Hartman held that the 
VCAA notice requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. 
§ 3.159(b) apply to all five elements of a "service 
connection" claim.  As previously defined by the courts, 
those five elements include:  (1) veteran status; (2) 
existence of a disability; (3) a connection between the 
veteran's service and the disability; (4) degree of 
disability; and (5) effective date of the disability.  Upon 
receipt of an application for "service connection," 
therefore, the Department of Veterans Affairs (VA) is 
required to review the information and the evidence presented 
with the claim and to provide the claimant with notice of 
what information and evidence not previously provided, if 
any, will assist in substantiating or is necessary to 
substantiate the elements of the claim as reasonably 
contemplated by the application.  

In the present case, prior to the original rating decision 
that denied the claim for service connection, a June 2002 
letter to the veteran from the regional office (RO) advised 
the veteran of the evidence needed to substantiate his 
claims, and the respective obligations of the Department of 
Veterans Affairs (VA) and the veteran in obtaining that 
evidence.
 
Following the Board's remand in February 2005, a February 
2005 letter to the veteran from the RO again advised the 
veteran of the evidence necessary to substantiate his claim 
for service connection.  Although the letter framed the issue 
of entitlement to service connection for a prostate disorder 
as if new and material evidence were still required to reopen 
the claim, the letter otherwise addressed the claim as a 
reopened claim, and the veteran had been advised of the 
reopening of this claims in the Board's decision of February 
2005.  Therefore, the Board does not find this deficiency in 
notice to be prejudicial to the veteran's claim.  The letter 
also advised the veteran of the respective obligations of VA 
and the veteran in obtaining evidence.  

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the U.S. 
Court of Appeals for Veterans Claims held, in part, that a 
VCAA notice, as required by 38 U.S.C.A. § 5103(a), must be 
provided to a claimant before the initial unfavorable agency 
of original jurisdiction (AOJ) decision on a claim for VA 
benefits.  Here, while the February 2005 VCAA notice letter 
came after the November 2002 rating action that originally 
denied the claim, the Board finds that any defect with 
respect to the timing of the VCAA notice requirement was 
harmless error.  Although VCAA notice was not completed prior 
to the initial adjudication, the claim has been readjudicated 
thereafter.  

The Board further acknowledges that the veteran was not 
provided notice with respect to assignment of a disability 
rating or establishment of an effective date.  
Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 491 (2006).  
Nevertheless, because the Board has herein denied service 
connection for a prostate disorder, the rating and effective 
date aspects of this claim are moot.  Accordingly, the Board 
finds no prejudicial error in proceeding with final appellate 
consideration of the claim at this time.  See Bernard v. 
Brown, 4 Vet. App. 384, 394 (1993).

The appellant has been provided with every opportunity to 
submit evidence and argument in support of his claim and to 
respond to VA notices.  Further, the Board finds that the 
purpose behind the notice requirement has been satisfied 
because the appellant has been afforded a meaningful 
opportunity to participate effectively in the processing of 
his claim.  For these reasons, it is not prejudicial to the 
appellant for the Board to proceed to finally decide this 
appeal.  

Duty to assist

With regard to the duty to assist, the claims file contains 
service treatment records, reports of post-service treatment, 
and reports of VA examinations.  Additionally, the claims 
file contains the veteran's statements in support of his 
claim.  The Board has reviewed such statements and concludes 
that he has not identified further relevant available 
evidence not already of record.  The Board has also reviewed 
the medical records for references to additional treatment 
reports not of record for the time period at issue, but has 
found nothing to suggest that there is any outstanding 
available evidence with respect to the veteran's claim.  On 
this point, the Board notes that in October 2008 the Board 
received from the veteran correspondence stating that he did 
not have anything else to submit, and requesting that the 
Board proceed immediately with the readjudication of his 
appeal.

Based on the foregoing, the Board finds that all relevant 
facts have been properly and sufficiently developed in this 
appeal and no further development is required to comply with 
the duty to assist the veteran in developing the facts 
pertinent to his claim.  Essentially, all available evidence 
that could substantiate the claim has been obtained.  There 
is no indication in the claims file that there are additional 
available relevant records that have not yet been obtained.

Law and Regulations

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303(a).  

In its June 2008 decision in this matter, the Court of 
Appeals for Veterans Claims held that 38 C.F.R. § 3.303(b) 
must be considered in adjudication of the veteran's appeal.  
38 C.F.R. § 30303(b) (Chronicity and continuity) provides 
that, with chronic disease shown as such in service (or 
within the presumptive period under 38 C.F.R. § 3.307) so as 
to permit a finding of service connection, subsequent 
manifestations of the same chronic disease at any later date, 
however remote, are service connected, unless clearly 
attributable to intercurrent causes. This rule does not mean 
that any manifestation of joint pain, any abnormality of 
heart action or heart sounds, any urinary findings of casts, 
or any cough, in service will permit service connection of 
arthritis, disease of the heart, nephritis, or pulmonary 
disease, first shown as a clearcut clinical entity, at some 
later date.  For the showing of chronic disease in service 
there is required a combination of manifestations sufficient 
to identify the disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"Chronic."  When the disease identity is established 
(leprosy, tuberculosis, multiple sclerosis, etc.), there is 
no requirement of evidentiary showing of continuity.  
Continuity of symptomatology is required only where the 
condition noted during service (or in the presumptive period) 
is not, in fact, shown to be chronic or where the diagnosis 
of chronicity may be legitimately questioned.  When the fact 
of chronicity in service is not adequately supported, then a 
showing of continuity after discharge is required to support 
the claim. 

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

In order to prevail on the merits on the issue of service 
connection, there must be medical evidence of current 
disability; medical or, in certain circumstances lay, 
evidence of in-service incurrence or aggravation of a disease 
or injury; and medical evidence of a nexus between the 
claimed in-service disease or injury and the present 
disability.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 
2004); Hickson v. West, 12 Vet. App. 247, 253 (1999).

Certain chronic disabilities are presumed to have been 
incurred in service if manifest to a compensable degree 
within one year of discharge from service.  38 U.S.C.A. §§ 
1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309(a).  

The United States Court of Appeals for the Federal Circuit 
has held that a significant lapse in time between service and 
post-service medical treatment may be considered as part of 
the analysis of a service connection claim.  See Maxson v. 
Gober, 230 F.3d 1330 (Fed. Cir. 2000) (holding presumption of 
service connection for colon disability to be rebutted by 
clear and convincing evidence in the form of absence of post-
war medical records of relevant treatment for many years 
after service).

The standard of proof to be applied in decisions on claims 
for veterans' benefits is set forth in 38 U.S.C.A. § 5107 
(West 2002).  A veteran is entitled to the benefit of the 
doubt when there is an approximate balance of positive and 
negative evidence.  See 38 C.F.R. § 3.102.  When a veteran 
seeks benefits and the evidence is in relative equipoise, the 
veteran prevails.  See Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).  The preponderance of the evidence must be against 
the claim for benefits to be denied.  See Alemany v. Brown, 9 
Vet. App. 518 (1996).  

Factual Analysis

In its June 2008 memorandum decision in this matter, the 
Court of Appeals for Veterans Claims remanded the issue of 
entitlement to service connection for a prostate disorder for 
further adjudication.  The case was returned to the Board for 
consideration of "whether [the veteran's] prostatitis 
condition, which had been diagnosed as chronic and had 
manifested itself both during service and after [the veteran] 
submitted his claim for VA benefits for that condition, 
satisfies the chronicity criteria of [38 C.F.R.] § 3.303(b) 
to trigger the presumption of service connection."  See 
Groves v. Peake, 524 F. 3d. 1306, 1309 (Fed. Cir. 2008) 
(holding that the "plain language of § 3.303(b) establishes 
a presumption of service connection (rebuttable only by 
'clearly attributable intercurrent causes') for a chronic 
disease which manifests during service and then again 'at any 
later date, however remote'").  Additionally, the Court 
found it unclear whether the Board had denied the veteran's 
claim for lack of a current diagnosis of a prostate condition 
or for lack of a medical nexus opinion between such a 
condition and his military service.

As noted above, the veteran served on active duty from July 
1977 to January 1989.

At a June 1976 pre-service examination, clinical evaluation 
of the genitourinary system was normal.  Clinical evaluation 
of the genitourinary system at a November 1983 periodic in-
service examination was also normal.    

In June 1987, the veteran was evaluated for urinary frequency 
and low back pain.  The assessment was prostatitis.  He was 
treated with medication.

In March 1988, the veteran was evaluated for prostate pain 
and swelling, and the diagnosis was gonorrhea.  He was 
treated with antibiotics, and in April 1988 it was noted that 
the veteran's prostatitis had resolved.  

In June 1988, the veteran was seen for recurrent prostatitis 
and nonspecific urethritis.  On urological consultation in 
July 1988, it was noted that the veteran's first incident of 
prostatitis was in June 1987, and cleared with medication, 
and that a second incident of prostatitis occurred in 1988, 
and was again successfully treated with medication.  The 
veteran currently complained of urethral itching, and denied 
low back pain, burning, urinary frequency, or discharge.  
Examination of the prostate revealed that it was firm, 
without masses, and nontender.  The assessment was recurrent 
prostatitis by history, normal current examination.  The 
treatment plan was to schedule the veteran for cystoscopy.  
At follow-up treatment eight days later, the veteran noted 
that his symptoms had stopped and the assessment was resolved 
prostatitis.

In August 1988, the veteran was admitted to the hospital for 
a cystoscopy.  He was found to have a urethral stricture 
disease which was surgically resolved.
 
At the veteran's separation examination in October 1988, a 
history was noted of painful or frequent urination, kidney 
stone or blood in urine, and recurrent back pain.  
Examination of the genitourinary system revealed negative 
findings.  The examiner noted the history of frequent 
urination, hematuria, and back pain in 1987 secondary to 
prostatitis, followed by full recovery with no complications 
and no sequelae.  He also noted that the veteran underwent a 
cystoscopy in 1988 for treatment of recurrent prostatitis, 
during which urethral stricture disease was found and 
surgically corrected during a four-day hospitalization, with 
full recovery and no complications and no sequelae.  

At a VA examination in July 1990, it was noted that the 
veteran was at one time found to have a urinary tract 
infection and some prostate gland tenderness and infection, 
for which he received treatment.  The veteran also stated 
that he had undergone a cystoscopic examination that had 
revealed a little stricture which was removed.  The veteran 
noted that he continued to have back pain which he thought 
might be related to his prostate problem, although he noted 
that this continued after removal of the stricture and 
resolution of his prostate infection.  Examination of the 
back at this time revealed normal findings and the diagnoses 
included urinary tract infection, not found on examination; 
history of prostate disorder, not found on this examination; 
and lumbar back condition, not found on this examination.

Private medical records for the period from August 1998 to 
June 2001 reflect that in August 1998, the veteran complained 
of back and groin pain.  The assessment was prostatitis and 
low back pain.  The veteran was treated with antibiotics.  In 
September 1998, the prostate was found to be boggy and 
swollen, and the assessment as prostatitis.  The veteran was 
again treated with antibiotics.  In November 1998, he was 
diagnosed as having recurrent chronic prostatitis, and was 
again treated with antibiotics.  In December 2001, the 
veteran complained of back pain and was diagnosed as having 
low back pain/radiculopathy and prostatitis.  The prostatitis 
was treated with antibiotics.

At a VA fee-basis examination in September 2002, the veteran 
reported ongoing problems, such as problems with urination, 
since 1988.  Examination of the prostate revealed that it was 
3+ enlarged and that prostate-specific antigen (PSA) was 1.2 
and within normal limits.  The diagnosis included 
prostatitis.  

At the veteran's hearing before the Board in October 2004, 
the veteran testified that his prostate problems began 
shortly after 1985 (October 2004 Board hearing transcript 
(Tr.) at page 6).  He stated that at that time he noticed 
drops of blood in his urine and went to the emergency room.  
Recently, he noted, he had been diagnosed as having a large 
prostate, although within the past couple of weeks his 
prostate examination appeared to be normal.  He indicated 
that he was taking steps to take care of the problem but it 
that would still flare up.  (Tr. at 7.)
 
At a March 2005 VA genitourinary examination, the examiner 
reviewed the veteran's claims folder in conjunction with her 
examination of the veteran, and specifically noted that 
service medical records documented episodes of prostatitis in 
1987 and 1988, for which he was treated.  The examiner also 
noted the in-service surgery for urethral stricture.  
Complete blood count, comprehensive metabolic panel, 
urinalysis, and prostate specific- antigen laboratory testing 
was conducted, and the examiner found that the pertinent 
laboratory results were unremarkable.  After review of the 
claims file, taking a history from the veteran, laboratory 
testing, and physical examination, the examiner's final 
diagnosis was benign prostate hypertrophy.  The examiner 
concluded that it was less than likely as not that the 
veteran's benign prostate hypertrophy was related to his 
active military service.  She explained that benign prostate 
hypertrophy was common among men as they increase in age, 
that service medical records did not document evidence of 
this condition during the service, and that the condition had 
been recently diagnosed, within the past two to three years, 
as the veteran had gotten older.

Neither prostatitis nor benign prostate hypertrophy is a 
condition listed at 38 C.F.R. § 3.309(a), so that a 
presumption of service connection for the veteran's prostate 
disorder pursuant to the provisions of 38 C.F.R. §§ 3.307 and 
3.309(a) is not for consideration.  Because the veteran's 
prostate disorder has not been classified by VA regulation as 
chronic, this case differs from a case cited by the Court in 
its June 2008 decision in this matter, i.e., Groves v. Peake, 
524 F. 3d. 1306, 1309 (Fed. Cir. 2008).  In that case, the 
United States Court of Appeals for the Federal Circuit found 
reversible error where schizophrenia was diagnosed during 
service but the provisions of 38 C.F.R. § 3.303(b) were not 
applied.  The Federal Circuit made this finding based on the 
fact that the veteran's schizophrenia was a psychosis, and 
was thus designated as a chronic condition by VA's 
regulations.  See 38 C.F.R. § 3.309(a).  Thus, the Federal 
Circuit found that application of the evidentiary presumption 
set forth at 38 C.F.R. § 3.303(b) was required.  By contrast, 
in the present case, since prostatitis has not been 
designated by regulation as a chronic disorder, the Board 
will apply the language of 38 C.F.R. § 3.303(b) in 
determining whether a finding of chronic prostatitis during 
service is warranted.

Specifically, the Court has requested that the Board address 
the matter of whether the veteran's in-service prostatitis, 
as reflected in the service treatment records, satisfies the 
chronicity criteria of 38 C.F.R. § 3.303(b) so as to trigger 
a presumption of service connection.  The Board finds that it 
does not.  For the showing of chronic disease in service 
there is required a combination of manifestations sufficient 
to identify the disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"Chronic."  See 38 C.F.R. § 3.303(b).  In the present case, 
the service treatment records reflect two to three episodes 
of prostatitis, in June 1987, March 1988, and possibly in 
June 1988 (although in July 1988 prostatitis was not found on 
urological consultation and in August 1988 the veteran was 
found to have another disorder, a urethral structure which 
was surgically treated).  The June 1987 episode was noted by 
a July 1988 urological consulting physician to have cleared 
with medication.  The prostatitis in March 1988 was 
associated with an infectious disease and was treated with 
antibiotics and resolved by April 1988.  Examination in July 
1988 was normal and eight days later the veteran indicated 
the symptoms had resolved.  The assessment was recurrent 
prostatitis by history, normal current examination.  
Cystoscopy in August 1988 revealed urethral stricture, which 
was surgically corrected.  At the veteran's service discharge 
examination in October 1988 clinical evaluation of the 
genitourinary system was normal, and a reviewing clinician, 
after recounting the episodes of prostatitis, found that 
there were no complications and no sequelae.  Thus, the 
competent medical evidence shows that there was not 
sufficient observation to establish chronicity at the time, 
but rather two to three successfully treated findings over a 
period of 14 months, with no complications and no sequelae at 
the time of discharge from service.  

The fact that there is not a showing of chronicity of 
prostatitis during service does not preclude service 
connection for this disorder.  Rather, this factual finding 
only precludes application of a presumption of service 
connection that would have been rebuttable only based on a 
showing of a post-service intercurrent cause.  See 38 C.F.R. 
§ 3.303(b).  The veteran may still establish service 
connection by demonstrating continuity of symptomatology 
since service.  Id.  More generally, the law further provides 
that service connection is warranted when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).

Continuity of symptomatology since service is not shown.  At 
the June 1990 VA examination, no signs or symptoms of 
prostatitis were demonstrated on physical examination, and 
the diagnosis was a history of a prostate disorder, but not 
found at the time of examination.  The first documented post-
service finding or complaint relating to prostatitis was in 
August 1998, and the first diagnosis of chronic prostatitis 
was shortly thereafter, in November 1998.  This treatment and 
diagnosis was rendered over 9 years after discharge from 
service.  See Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000) 
(holding presumption of service connection for colon 
disability to be rebutted by clear and convincing evidence in 
the form of absence of relevant records of treatment for many 
years after service).  

The Board acknowledges as countervailing evidence the 
veteran's description of symptoms he attributes to 
prostatitis dating from his period of active service through 
the pendency of his current claim.  Although the veteran is 
not competent to testify as to matters of causation and 
diagnosis requiring medical expertise, he is competent to 
provide an account of his symptoms from his time of service 
forward.  See Kowalski v. Nicholson, 19 Vet. App. 171 (2005); 
Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).  The Board 
considers this veteran's recounting of continuing symptoms to 
be substantially outweighed by the normal clinical evaluation 
of the genitourinary system at the service discharge 
examination in October 1988; the determination that no 
prostate disorder was found at a July 1990 VA examination; 
and the lack of evidence of a prostate disorder post-service 
from January 1989 until August 1998.  In this context, the 
veteran's lay-recollections over what occurred over an 
extended period of time and his attribution of certain 
symptoms to prostatitis without competent medical evidence of 
diagnosis or treatment for the condition during this period 
diminish the probative value of his lay testimony.  Thus, a 
grant of service connection for a prostate disorder based on 
continuity of symptomatology from date of discharge from 
service forward is not warranted in the present case.  See 38 
C.F.R. § 3.303(b).

The Board has additionally considered whether all the 
evidence, including that pertinent to service, establishes 
that a prostate disorder was incurred in service.  38 C.F.R. 
§ 3.303(d).  Because the veteran had a prostate disorder 
during service, currently has a prostate disorder, and 
plausibly contends his in-service symptoms are attributable 
to a continuing disorder that results in his current 
condition, VA examinations and a medical opinion were 
obtained in this matter.  See 38 U.S.C.A. § 5103A(d); Colvin 
v. Derwinski, 1 Vet. App. 171 (1991).  At the September 2002 
VA examination, prostatitis was diagnosed, but an opinion was 
not rendered as to whether the condition began during service 
or was related to any incident of service.   Physical 
examination at that time did reveal that the prostate was 
enlarged.  A more complete and probative VA examination and 
opinion was provided in March 2005.  At this examination, the 
final diagnosis was benign prostate hypertrophy.  The veteran 
stated at the VA examination that he was fairly well until 
2002 to 2003, when he was diagnosed with an enlarged prostate 
by his primary care physician.  The VA examiner reviewed and 
acknowledged service treatment records indicating that the 
veteran had prostatitis in 1987 and 1988.  The examiner's 
diagnosis, based on history, laboratory findings, review of 
the medical evidence of record, and physical examination, was 
benign prostate hypertrophy, with symptoms of daytime urinary 
frequency hourly and nightly nocturia.  In providing her 
final diagnosis, the examiner acknowledged the veteran's 
several treated prior prostate infections.  She opined that 
the veteran's benign prostate hypertrophy was less than 
likely as not related to his active military service, for the 
reason that the condition is common among men as they 
increase in age, that service medical records do not document 
evidence of the condition during the service, and it had been 
only recently diagnosed, within the past two to three years, 
as the veteran had gotten older.

The Board finds that the March 2005 VA examination report is 
the most probative medical evidence of record.  The evidence 
establishes that the veteran does have a current prostate 
disorder, diagnosed as benign prostate hypertrophy.  The 
evidence further demonstrates that the veteran had a 
recurrent prostate disorder during service, specifically, 
prostatitis, which was treated and was then diagnosed as 
resolved, and was not found at discharge from service.  There 
is no medical opinion linking the current prostate disorder 
to active service.  The only on-point medical opinion, that 
rendered by the March 2005 VA examiner, was based on history 
as provided by the veteran; a review of the medical evidence 
in the claims files, including the service medical records; 
physical examination of the veteran; and the examiner's 
medical expertise as applied to the facts of this case.  The 
Board finds that the opinion is persuasive and highly 
probative for these reasons.  As a result, the Board finds 
that the preponderance of the evidence indicates the 
veteran's current prostate disorder did not begin during 
service and is not related to any incident of service.  As a 
result, entitlement to service connection for a prostate 
disorder is not warranted.

As the preponderance of the evidence is against the claim for 
service connection for a prostate disorder, the benefit of 
the doubt doctrine is not for application in the instant 
case.  See generally Gilbert v. Derwinski, 1 Vet. App. 49 
(1990); Ortiz v. Principi, 274 F. 3d 1361 (Fed. Cir. 2001).



ORDER

Entitlement to service connection for a prostate disorder is 
denied.



____________________________________________
ROBERT E. SULLIVAN
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


